          Case 2:17-cv-04779-GMS Document 24 Filed 12/04/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark Tauscher, et al.,                            No. CV-17-04779-PHX-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Vanguard          Health         Management
     Incorporated, et al.,
13
                    Defendants.
14
15            Pursuant to the parties’ Stipulation for Dismissal (Doc. 23) and good cause
16   appearing,
17            IT IS HEREBY ORDERED dismissing the above-entitled action with prejudice,
18   the parties to bear their own attorneys’ fees and costs. This action is terminated.
19                  Dated this 4th day of December, 2018.
20
21
22
23
24
25
26
27
28
